Citation Nr: 0007142	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-05 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to increased evaluations for a right knee 
disability, rated 10 percent disabling effective from June 
1997 and 20 percent disabling effective from April 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to October 
1947.  By rating action dated in October 1997 the Department 
of Veterans Affairs (VA) Regional Office Louisville, Kentucky 
denied entitlement to service connection for a left knee 
disability and confirmed and continued a noncompensable 
evaluation for a right knee disability.  The veteran appealed 
from those decisions.  In a May 1998 rating action the 
evaluation for the right knee condition was increased to 
10 percent effective from June 5, 1997 which was the date of 
the veteran's claim for an increased rating for the knee 
condition and to 20 percent effective April 24, 1998.  In 
November 1998 the veteran testified at a hearing before a 
member of the Board of Veterans' Appeals (Board) sitting at 
the regional office.  The case is now before the Board for 
appellate consideration.

During the November 1998 Board hearing, the veteran indicated 
that he intended to file claims for service connection for a 
stomach condition secondary to the medication taken for his 
right knee condition and also for fibromyalgia at a later 
date, when he obtained necessary supporting medical evidence.  
The current record does not indicate that these potential 
claims have been filed and no further action by the RO is 
currently indicated.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  A left knee disability was not demonstrated during the 
veteran's period of active military service.  

3.  Arthritis of the left knee was reported by a private 
physician in December 1947; however, the presence of 
arthritis or other left knee disability was not confirmed on 
a subsequent VA examination and period of VA hospitalization.  

4.  A disability of the left knee was recently reported by a 
private physician and has not been shown to be of service 
origin.  

5.  As of June 1997 there was a full range of motion of the 
veteran's right knee.  An X-ray study of the knee was 
negative.  

6.  As of April 1998, there was marked tenderness to 
palpation about the knee and loud crepitation with motion of 
the knee.  Range of motion of the knee was from 0 degrees to 
130 degrees.  There was no lateral instability of the knee 
and no swelling.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
during the veteran's period of active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).  

2.  Evaluations in excess of 10 percent effective in June 
1997 and in excess of 20 percent effective in April 1998 for 
the veteran's right knee disability are not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Code 5257 (1999).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claims have been properly developed.  

I.  The Claim for Service Connection for a Left Knee 
Disability.

The veteran's service medical records reflect that he was 
seen in March 1947 after falling and injuring his right knee 
some six months previously.  It was indicated that since that 
time he had had a chronic ache in the knee.  Various findings 
regarding the right knee were made on physical examination.  
X-ray studies showed typical Osgood-Schlatter's disease 
involving the right knee.  He was seen on several subsequent 
occasions in service with complaints of right knee pain.  
There was no reference on any of the visits to a left knee 
problem.  When the veteran was examined for separation from 
service in September 1947 it was indicated that he had 
sustained a right knee injury in 1946.  There was no 
reference to a left knee condition or injury.  

The veteran's initial claim for VA disability benefits was 
submitted in November 1947.  He referred to an injury to the 
right knee in May 1946.

In a December 1947 statement Dr. Carlow B. Combs indicated 
that he had examined the veteran and found him to be in poor 
health.  The diagnosis was arthritis and deformity of both 
knees due to an injury incurred during basic training in the 
U.S. Army.  These symptoms included constant pain in the 
knees, insomnia and anorexia.  

The veteran was afforded a VA examination in March 1948.  He 
reported that while going through an obstacle course in 
service he had fallen and struck his knees.  He reported that 
walking and standing too much caused pain and he could not 
sleep at night due to the pain.  It seemed as if the pain 
went right up both legs to his thighs.  He reported that his 
knees would swell and become red and hot.  On examination the 
lower extremities appeared normal and by measurement were the 
same size at opposite levels.  The veteran walked without a 
limp and performed the usual squatting and bending exercises 
normally.  His knees were stable and there was no limitation 
of motion of any joint.  There was no swelling, crepitus, 
atrophy or motor or sensory changes noted in the lower 
extremities.  The patellae were freely moveable and no 
relaxation of ligaments of the knees was present.  The 
veteran wore an elastic bandage on the right knee but no 
indication for its use was found. 

An X-ray study of the left knee was negative.  X-ray study of 
the right knee showed a failure of fusion of part of the 
tibial tubercle that could either be a developmental 
abnormality or the result of an old injury.  The diagnosis 
was nonfusion, part of the tibial tubercle on the right.  

By rating action dated in March 1948, service connection was 
granted for a right knee condition, rated noncompensable.  

The veteran was hospitalized at a VA medical facility during 
May and June 1948 with an admission diagnosis of arthritis.  
He gave a history on admission of having fallen while running 
the obstacle course in basic training in 1946 and injuring 
both knees.  He received outpatient treatment at a field 
hospital for three months.  He continued to have painful knee 
joints during the remainder of his time in service.  Since 
that time he had also developed painful ankles and shoulders 
with some stiffness.  He stated that his knees had been red, 
tender and swollen on occasion.  

Physical examination showed slight protuberance of the right 
anterior tibial tuberosity with some tenderness.  All other 
joints were grossly normal.  X-ray study of the right knee 
showed a separation of the anterior tibial tuberosity.  X-ray 
study of the left knee was normal.  Sedimentation rate was 
normal.  At the conclusion of the hospitalization it was 
determined that a diagnosis of arthritis could not be made.  
The final diagnoses included arthralgia of undetermined cause 
and without organic basis, and nonunion of the anterior 
tibial tuberosity of the right knee.  No treatment was 
indicated for the right knee and it was not considered to be 
any disability

On June 5, 1997 the veteran submitted a claim for VA 
disability benefits.  He referred to injuries to both knees 
in 1947.  

In a September 1997 statement Robert E. Cornett, M.D., 
indicated that the veteran had been in the U.S. Army in 1946 
and 1947 and had suffered trauma to both knees on two 
occasions during service; spending time in the hospital for 
treatment of the injuries.  In his opinion the veteran had 
some type of internal derangement of both knees which were 
complications of 1946-1947 injuries in service.  He stated 
that there was constant arthralgia, instability, stiffness 
and swelling of both knees.  

VA outpatient records reflect that the veteran was observed 
and treated for various conditions during 1997.  On July 2, 
1997 X-ray studies of both knees were normal.  When he was 
seen on September 24, 1997, he complained of bilateral knee 
pain, but there was a full range of motion and strength of 
both knees.  Sensation was intact.  

The veteran was afforded a VA orthopedic examination in 
April 1998.  The veteran stated that he injured both knees in 
a fall on a training mission in service.  He stated that the 
right knee was worse and the only one for which he received 
actual treatment.  Near the end of his tour of duty he was 
involved in an accident in which a jeep flipped over and he 
injured both knees.  He stated that he was not on duty at the 
time of the accident but had checked out the jeep for a 
fishing trip.  Following his discharge from service, he 
returned home and sought care for knee pain.  He had had 
continuous pain since that time, especially in the right 
knee.  

The veteran reported giving way and locking of the right 
knee.  He found it necessary to hold on to things because of 
weakness in that leg secondary to the knee pain.  For the 
past year the symptoms had been progressive and he had been 
unable to sleep because of knee pain.  He stated that he had 
episodes of swelling and redness in the knee.  He was unable 
to kneel, bend or squat.  He had worked as a maintenance 
supervisor for school buses but had retired early about eight 
years previously because of knee pain.  He was able to 
ambulate slowly; however, each step was painful.  

Examination of the right knee showed no current swelling.  
There was marked tenderness to palpation directly over the 
tibial tubercle.  There was loud crepitus with motion.  Range 
of motion was from 0 degrees to 130 degrees.  There was no 
lateral instability.  Recent X-rays of the right knee showed 
degenerative changes as well as a density over the tubercle.  
Diagnoses were made of history of right knee injury, partial 
nonfusion of the right tibial tubercle, degenerative 
arthritis of the right knee and chronic pain syndrome of the 
right knee.  There were no findings regarding the left knee.  

During the course of the November 1998 Board hearing, the 
veteran indicated that he had injured both knees in a fall in 
service.  He related that he could not recall the details of 
this incident.  Immediately prior to discharge he had wrecked 
a jeep and injured his knees.  He was put under house arrest 
and did not get any medical attention.  He had gone to see a 
Dr. Combs after service but all he could do for him was to 
advise him to take some aspirins and hot baths.  He had not 
seen Dr. Combs after that time.  The veteran further related 
that he had again been treated for his knees at a VA hospital 
from May to June 1948.  After that he had gone to private 
physicians who told him that aspirin was the best medication 
he could take for arthritis and he would sometimes be told to 
take hot baths.  The private physicians were all deceased and 
he could not obtain any of the medical records.  His current 
treatment consisted of doses of painkillers.  He had 
soreness, tenderness and pain involving his left knee.  On 
occasion, both knees would be swollen.  The symptoms 
involving his right knee were more severe than those 
involving the left knee. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131. 

The veteran's service medical records reflect that he 
sustained an injury to the right knee while undergoing an 
obstacle course in basic training.  He thereafter received 
treatment for his right knee on several occasions.  However, 
his service medical records, including the report of his 
physical examination for separation from service reflect no 
reference to a left knee injury or disability.  

A report by a private physician, Dr. Combs, in December 1947 
reflected a diagnosis of arthritis and deformity of both 
knees which was related to an injury in basic training.  
However, Dr. Combs did not mention any subsequent jeep 
accident.  Dr. Combs further described symptoms of 
neurosthenia and recommended VA treatment for that condition. 
Furthermore, the diagnosis pertaining to the left knee was 
not confirmed on the subsequent VA examination in March 1948 
or during the period of VA hospitalization from May to June 
1948.  X-ray studies of the left knee on those occasions did 
not reflect the presence of arthritis or other disability.  
Physical examination of the left knee also did not disclose 
any disability involving that knee.

In connection with his recent claim for service connection 
for a left knee disability, the veteran has submitted a 
September 1997 statement by a private physician indicating 
that the veteran had sustained trauma to both knees during 
service and expressing the opinion that the veteran had some 
type of internal derangement of the knees that was a 
complication of the injury sustained in service.  However, 
the doctor's statement was obviously based on the medical 
history provided by the veteran.  The Board is not required 
to accept doctors' opinions that are based on the veteran's 
recitation of medical history.  Godfrey v. Brown, 8 Vet. 
App. 113 (1995).  The diagnoses can be no better than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229 (1993).  Accordingly, the Board does not attach any 
significant evidentiary weight to the September 1997 
statement and opinion by the private physician.  

During the course of the November 1998 Board hearing, the 
veteran again related that he had injured both knees in an 
accident during service; however, he could not provide any 
details of the manner in which the incident occurred.  He 
reported that he had again injured both knees in a jeep 
accident shortly before his discharge from service.  However, 
as noted previously, his service medical records do not 
reflect any reference to the second accident or any injury or 
other disability involving his left knee.  

After carefully reviewing the entire record in this case, the 
Board concludes that the evidence is inadequate to establish 
that the veteran currently has a left knee disability that 
had its onset during his period of active military service.  
Accordingly, under the circumstances, it follows that 
entitlement to service connection for a left knee disability 
is not in order.  38 U.S.C.A. §§ 1110, 1131.  

II.  The Claims for an Evaluation in Excess of 10 Percent
for a Right Knee Disability Effective from June 1997
and in Excess of 20 Percent Effective from April 1998.  

As indicated previously, the veteran's service medical 
records do reflect that he was observed and treated following 
an injury to his right knee in basic training.  

When he was examined by the VA in March 1948 the knee was 
stable and there was no limitation of motion.  The patellae 
were freely moveable and there was no relaxation of 
ligaments.  An X-ray study of the right knee showed a failure 
of fusion of part of the tibial tubercle.  

When the veteran was hospitalized by the VA during May and 
June 1948 there was slight protuberance of the right anterior 
tibial tubercle with some tenderness.  An X-ray study of the 
right knee showed what seemed to be a separation of the 
tibial tuberosity.  

The VA outpatient treatment records in 1997 show that when he 
was seen on July 2nd, X-ray studies of the knees were normal.  
When he was seen in September 1997 there was a full range of 
motion of the knees.   

When the veteran was examined by the VA in April 1998 the 
veteran reported continuous pain especially in the right knee 
since service.  He also reported giving way and locking of 
the right knee.  For the previous year his symptoms had been 
progressive and he had been unable to sleep because of knee 
pain.  He stated that he had episodes of swelling and redness 
in the right knee.  He reported that he was unable to kneel, 
bend or squat.

Examination of the right knee showed no current swelling.  
There was marked tenderness to palpation directly over the 
tibial tubercle.  There was a loud crepitus with range of 
motion.  Range of motion of the knee was from 0 degrees to 
130 degrees.  There was no lateral instability.  The 
diagnoses were history of right knee injury, history of 
partial nonfusion of the right tibial tubercle, degenerative 
arthritis of the right knee and chronic pain syndrome of the 
right knee.  

During the course of the November 1998 Board hearing, the 
veteran related that on occasion both of his knees would be 
swollen.  The pain in his right knee was more severe than the 
left knee and affected his sleep.  He was unable to sleep due 
to pain. There was instability and on occasion his right knee 
would swell.  The knee also felt hot and on occasion the knee 
would pop.  Motion of his knee was limited especially when it 
was swollen.  He felt like the knee wobbled around all the 
time.  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Code 5257.  

As of June 1997 the veteran had a full range of motion of his 
right knee and an X-ray study of the knee was negative.  The 
evidence of record does not indicate that the right knee 
condition was productive of more than slight disability at 
that time.  Thus, an evaluation in excess of 10 percent for 
the right knee disability would not be warranted effective 
from June 1997.  

The record further discloses that when the veteran was 
examined by the VA in April 1998 there was marked tenderness 
to palpation about the knee and loud crepitus with motion of 
the knee.  However, range of motion of the knee was nearly 
complete; there was no lateral instability and no swelling of 
the knee.  The findings regarding the veteran's right knee as 
of April 1998 do not indicate that the knee was productive of 
more than moderate disability at that time.  Accordingly, an 
evaluation in excess of 20 percent for the right knee 
condition would not be warranted effective as of April 1998.  

The Board notes that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995) the United States Court of Appeals for 
Veterans Claims held that consideration must be given to 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 when 
evaluating orthopedic disabilities.  The VA examinations have 
disclosed some pain involving the veteran's right knee, a 
slight functional impairment, and the pain involving the 
right knee has been considered by the Board in evaluating the 
degree of severity of the veteran's right knee disability.  
However, the VA examinations have not disclosed any 
indication of functional loss due to weakness, fatigability 
or incoordination.  Thus, for the reasons already discussed, 
the Board is unable to conclude that an evaluation in excess 
of 10 percent is warranted for the right knee condition 
effective from June 1997 and an evaluation in excess of 
20 percent effective from April 1998.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue 
regarding either of the matters on appeal.  38 U.S.C.A. 
§ 5107.



ORDER

Entitlement to service connection for a left knee disability 
is not established.  Entitlement to evaluations in excess of 
10 percent for a right knee disability effective from June 
1997 and in excess of 20 percent effective from April 1998 
are not warranted.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

